NUMBER 13-12-00690-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG



SARAH SALAZAR,                                                         Appellant,

                                        v.

THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 117th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
            Before Justices Benavides, Perkes, and Longoria
                Memorandum Opinion by Justice Perkes
      Appellant Sarah Salazar appeals her conviction for failure to stop and render

assistance, a third–degree felony. See Act of September 1, 2007, 80th Leg,. R.S. ch.

97, 2007 Tex. Gen. Laws 105–106 (amended 2013) (current version is at TEX. TRANSP.
CODE ANN. § 550.021 (West, Westlaw through 2013 3d C.S.))1; TEX. TRANSP. CODE ANN.

§ 550.023 (West, Westlaw through 2013 3d C.S.).                   A jury convicted appellant and

assessed punishment at six years’ incarceration in the Texas Department of Criminal

Justice, Institutional Division.        The trial court imposed judgment, but suspended

incarceration and placed appellant on seven years’ probation. By two issues, appellant

argues: (1) the evidence is legally and factually insufficient to sustain her conviction and

(2) her conviction violates her right to due process. We affirm.

                                        I.      BACKGROUND

        Appellant drove her car into David Rizkallah, as he was pushed his pickup truck

along the shoulder of a highway. The impact broke Rizkallah’s pelvis, caused numerous

internal injuries to his bladder and genitals, and broke both of his legs. The right tibia

snapped and pushed through the skin, forming a compound fracture. Rizkallah lay face

down in front of his truck as appellant sped away.

        Guadalupe Jesus Salas saw the accident and followed appellant to a highway exit.

He attempted to get appellant’s attention and yelled to appellant that she was involved in

an accident. Salas saw appellant inside her vehicle and she appeared nervous and was

shaking. According to Salas, appellant seemed to acknowledge him, but she continued

to drive away from the scene of the accident.

        Appellant was charged in a two count indictment of assault with a deadly weapon

and failure to stop and render aid. See TEX. PENAL CODE ANN. § 22.02 (West, Westlaw




        1 We use the version of Texas Transportation Code section 550.021 that was in effect at the time
the offense was committed. All references herein are to the earlier version of the statute.
                                                   2
through 2013 3d C.S.); TEX. TRANSP. CODE ANN. §§ 550.021, 550.023. The jury acquitted

appellant of the assault charge, but convicted her of failing to stop and render aid.

                               II.     SUFFICIENCY OF THE EVIDENCE

        By her first issue, appellant argues the evidence is legally and factually insufficient

to support a conviction of failure to stop and render assistance.

A.      Applicable Law

        The Jackson v. Virginia 2 legal-sufficiency standard is the only standard that a

reviewing court should apply in determining whether the evidence is sufficient to support

each element of a criminal offense that the state is required to prove beyond a reasonable

doubt. Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). The

standard for determining whether the evidence is legally sufficient to support a conviction

is “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Johnson v. State, 364 S.W.3d 292, 293–94 (Tex. Crim. App. 2012)

(quoting Jackson, 443 U.S. at 319); see Brooks, 323 S.W.3d at 898–99.                      Evidence is

legally insufficient when the “only proper verdict” is acquittal. Tibbs v. Florida, 457 U.S.
31, 41–42 (1982).

        We measure the sufficiency of the evidence by the elements of the offense as

defined by a hypothetically correct jury charge. Cada v. State, 334 S.W.3d 766, 773

(Tex. Crim. App. 2011) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.



        2 See Jackson v. Virginia, 443 U.S. 307, 319 (1979). The Texas Court of Criminal Appeals has

eliminated factual sufficiency review in criminal cases. Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim.
App. 2010) (plurality op.).
                                                   3
1997)). Such a charge is one that accurately sets forth the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for

which the defendant was tried. Id.

       Texas courts have listed the elements for the offense of failure to stop and render

aid as follows: (1) an operator of a vehicle; (2) intentionally or knowingly; (3) involved in

an accident; (4) resulting in personal injury or death; (5) fails to stop and render

reasonable assistance. TEX. TRANSP. CODE ANN. §§ 550.021, 550.023; St. Clair v. State,

26 S.W.3d 89, 98 (Tex. App.—Waco 2000, pet. ref'd.); see Steen v. State, 640 S.W.2d
912, 915 (Tex. Crim. App. 1982) (en banc); see also Allen v. State, 971 S.W.2d 715, 717

(Tex. App.—Houston [14th Dist.] 1998, no pet.). The culpable mental state for failure to

stop and render aid is proven by showing that “the accused had knowledge of the

circumstances surrounding [her] conduct,” meaning the defendant had knowledge that an

accident occurred. Goar v. State, 68 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.]

2002, pet. ref'd); see St. Clair, 26 S.W.3d at 98 (examining burden to prove the culpable

mental state of failure to stop and render aid).

B.     Discussion

       In this case, appellant testified that she was driving her vehicle when she thought

she drifted into a wall, and then heard a “clang” and “a bashing noise.” Once she realized

she hit something, she continued driving to her house because she was scared and mad

that she damaged her car. Appellant does not dispute the evidence that Rizkallah was

the victim of the accident and suffered serious bodily injury.


                                              4
      Salas testified that appellant was involved in the accident. Salas was following

appellant’s car at the time the accident occurred. Salas watched appellant’s vehicle hit

Rizkallah and Rizkallah’s truck. Salas further testified that he followed appellant in his

vehicle and “grabbed” her license plate. As Salas stopped at an intersection next to

appellant, he noticed appellant’s car was damaged. Salas stated that he yelled to

appellant that she had hit someone, and that she should return to the scene. Appellant

testified that she did not know what was going on or what Salas was saying to her, and

that she was frightened by her encounter with Salas.

      Viewed in the light most favorable to the prosecution, these facts show that

appellant was aware of her involvement in an accident. See Johnson, 364 S.W.3d at

293–94. The record shows that appellant failed to stop, failed to return to the scene of

the accident, and failed to render any sort of aid to Rizkallah. There is no requirement

that appellant had a positive, subjective knowledge of the nature or extent of injury

resulting from the collision. McCown v. State, 192 S.W.3d 158, 162 (Tex. App.—Fort

Worth 2006, pet. ref’d).   If a collision occurs under circumstances that a reasonable

person would or should have anticipated would result in injury to another person,

knowledge of that fact is imputed to the driver. See Goar, 68 S.W.3d at 272 (holding that

rational jury could determine that appellant knew of apparent injury to cyclist when a

witness who had no knowledge that accident occurred testified that he discovered a body

in a ditch after he observed glimmer of damaged bicycle as he drove along same portion

of the road where earlier accident occurred); Allen, 971 S.W.2d at 718–19 (holding that

rational jury could determine appellant “knew of the ‘apparent’ injury to a cyclist” based


                                            5
on testimony that appellant and others heard the collision and cyclist was injured

thereafter).

       We hold a rational trier of fact could have found the elements of the offense of

failure to stop and render assistance beyond a reasonable doubt. See Johnson, 364
S.W.3d at 293–94; Wyatt v. State, 23 S.W.3d 18, 30 (Tex. Crim. App. 2000) (finding a

jury may choose to believe some testimony and disbelieve other testimony in its

determination of guilt and innocence). We overrule appellant’s first issue.

                       III.   VIOLATION OF CONSTITUTIONAL RIGHTS

       By her second issue, appellant argues that an acquittal of count one, but a

conviction on count two, violates appellant’s due process rights under the United States

Constitution and the due course of law provision of the Texas Constitution. See U.S.

Const. amend. XIV, § 1; Tex. Const. art. 1 § 19. Specifically, appellant argues that by

allowing the jury to convict on the failure to stop and render aid after acquitting appellant

of aggravated assault, the trial court deprived appellant of life, liberty, property, and

privileges and immunities without the benefit of due process and due course of law. We

need not reach the merits of this second issue.

       For a party to preserve a complaint for appellate review, the complaining party

must make a specific objection and obtain a ruling on the objection. TEX. R. APP. P. 33.1;

Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002). In addition, a party must

make the complaint at the earliest possible opportunity, and the point of error on appeal

must comport with the objection made at trial. Wilson, 71 S.W.3d at 349. Failure to

object at trial will waive even constitutional errors. Fuller v. State, 253 S.W.3d 220, 232


                                             6
(Tex. Crim. App. 2008); Saldano v. State, 70 S.W.3d 873, 889–90 (Tex. Crim. App. 2002);

Broxton v. State, 909 S.W.2d 912, 918 (Tex. Crim. App. 1995); see Clark v. State, 365
S.W.3d 333, 340 (Tex. Crim. App. 2012).

       Appellant failed to object to the alleged inconsistent verdicts when the trial court

received the verdict and did not otherwise make any constitutional challenges in the trial

court. She failed to object when the court pronounced judgment and sentence. No

motion for new trial appears in the record. Appellant raises this issue for the first time on

appeal.   Therefore, appellant failed to preserve error for review.      See Broxton, 909
S.W.2d at 918; Clark, 365 S.W.3d at 340; Nelson v. State, 798 S.W.2d 867, 868 (Tex.

App.—Dallas 1990, pet. ref’d) (inconsistent verdict); see also Flores v. State, No. 13-04-

147-CR, 2005 WL 1358990, at *2 (Tex. App.—Corpus Christi June 9, 2005, no pet.)

(inconsistent verdict) (mem op.). We overrule appellant’s second issue.

                                    IV.    CONCLUSION

       We affirm the trial court’s judgment.


                                                    GREGORY T. PERKES
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 14th
day of August, 2014.




                                               7